Citation Nr: 0815216	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which granted 
service connection for PTSD and assigned a 10 percent rating, 
effective May 16, 2005.  The veteran filed an appeal with 
respect to the 10 percent rating.  Thereafter, in a January 
2006 rating decision, the RO increased the rating for PTSD to 
50 percent, effective May 16, 2005.  As 50 percent is not the 
highest rating for this disability, the appeal continues.

In March 2008, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment. 


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met throughout the initial evaluation period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning score is based on a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 41-50 reflects "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 represents 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A score 
of 61-70 reflects "some mild symptoms (e.g., depressed mood 
and mild insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran's PTSD is currently evaluated as 50 percent 
disabling since the effective date of the award of service 
connection.  He claims that he is entitled to a higher rating 
for this disability.

In the Board's opinion, the evidence establishes that the 
social and occupational impairment from the veteran's PTSD 
more nearly approximates total impairment.  For instance, the 
GAF scores ranging from 40 to 42 throughout the VA progress 
notes and VA examinations represent the presence of serious 
symptoms.  Although a June 2005 VA exam report indicates a 
GAF of 65-70 and suggested the veteran was malingering, both 
the veteran's treating VA psychiatrist and the subsequent 
December 2005 VA examiner disagreed with this score and 
conclusion.  Further, letters dated in August 2006 and June 
2007 from the veteran's treating VA psychiatrist note that 
the veteran has a GAF of 40, indicating serious impairment in 
functioning.  In the VA psychiatrist's opinion, the veteran 
is unemployable due to the severity of his PTSD symptoms.  It 
was also noted that the veteran relives military trauma 
through incessant flashbacks.  

Moreover, a December 2005 VA exam report indicates that the 
veteran's social interaction is very limited and that he has 
a long history of violence and assaultiveness.  He has very 
strained relationships with his two adult children.  He 
avoids crowds and does not associate with anyone because he 
does not trust anyone, he does not want to become angry, and 
he does not want to bother.  The veteran's GAF score for PTSD 
alone was reported to be 42.  Moreover, a November 2006 VA 
mental health progress note states that the veteran hears 
voices.  The GAF score was 40.  PTSD with psychosis was 
diagnosed.

Although the manifestations of the veteran's service-
connected PTSD do not include the gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
disorientation, or memory loss for names of close relatives 
or own name, associated with the 100 percent rating, his VA 
psychiatrist has consistently concluded that the veteran's 
PTSD symptoms are substantially incapacitating such that he 
is unable to work.  

Accordingly, after resolving all doubt in the veteran's 
favor, the Board concludes that a 100 percent rating is 
warranted for this disability throughout the initial 
evaluation period. 


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


